Citation Nr: 0733888	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-14 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.

2.  Entitlement to a higher level of special monthly 
compensation (SMC) due to loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to June 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 decision by the RO in Providence, Rhode 
Island, which granted the veteran's claims for SMC for loss 
of use of a creative organ and for service connection for 
erectile dysfunction and assigned a noncompensable rating 
retroactively effective from February 14, 2005.  He appealed 
for a higher initial rating and for an even higher rate of 
SMC.  In June 2007, the Board remanded the appeal for further 
development.


FINDINGS OF FACT

1.  The veteran has loss of erectile power but no deformity 
of the penis.

2.  The veteran has been awarded SMC for loss of use of a 
creative organ in accordance with 38 U.S.C.A. § 1114(k), and 
the competent evidence of residuals of the veteran's radical 
prostatectomy do not warrant any additional or higher award 
of SMC in accordance with the governing laws and regulations.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic 
Code 7522 (2007).

2.  The criteria for a higher level of SMC due to loss of use 
of a creative organ are not met.  38 U.S.C.A. §§ 1114, 5107 
(West 2002); 38 C.F.R. § 3.350 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a March 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his original claim for service connection.  
After the veteran filed a notice of disagreement with the 
initial ratings, the RO issued a letter advising him of the 
evidence needed to establish a disability rating and 
effective date for the disabilities on appeal in March 2006.  
The case was readjudicated in April 2006.  Then, in a 
February 2007 letter, the RO informed the veteran of the 
information and evidence needed to substantiate his claims 
for higher ratings, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence he has in his 
possession that pertains to the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for higher ratings, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, 487 F.3d 
881.  Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony, service medical records, private medical records, 
and a VA examination report.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Erectile Dysfunction

The veteran's erectile dysfunction has been assigned a 
noncompensable rating under Diagnostic Code 7522, 38 C.F.R. § 
4.115b (2007).  Under this diagnostic code, a 20 percent 
rating is warranted for deformity of the penis with loss of 
erectile power.  This is the only rating available under this 
code.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

While the veteran reports loss of erectile power, the medical 
evidence fails to show that he has a deformity of the penis.  
Indeed, the veteran does not even contend that he has a 
deformity of the penis.  Thus, without penile deformity, the 
Board finds that his erectile dysfunction does not more 
nearly approximate a compensable evaluation under Diagnostic 
Code 7522.

The Board has considered other potentially applicable 
diagnostic codes; however, no other diagnostic code provides 
for a higher rating based on the evidence of record since the 
effective date of service connection.

Special Monthly Compensation

If a veteran, as a result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs, or one foot, or one hand, or both 
buttocks, or blindness of one eye (having only light 
perception), or complete organic aphonia with constant 
inability to communicate by speech, or deafness of both ears, 
the rate of compensation therefore shall be $89 per month for 
each such loss or loss of use independent of any other 
compensation.  This is referred to as an award of special 
monthly compensation (SMC) at the "(k)" rate.  38 U.S.C.A. 
§ 1114(k) (West 2002 & Supp. 2005); 38 C.F.R. § 3.350(a) 
(2007).

In this case, the RO granted the veteran SMC at the rate 
provided at 38 U.S.C.A. § 1114(k) for the loss of use of his 
creative organ.  The record fails to show that he qualifies 
for an additional award of SMC at the "(k)" rate because he 
has no loss or loss of use of one foot, one hand, or both 
buttocks, or blindness of one eye, or complete organic 
aphonia with constant inability to communicate by speech, or 
deafness of both ears sufficient for an additional award.  
The statute providing for compensable awards of SMC is 
specific, and the veteran has received the single "(k)" 
award consistent with the statute.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  There is no evidence that he 
meets any criteria sufficient for an additional award or any 
higher award as a result of the loss of use of his creative 
organ.    

Extra-Schedular

The Board has considered whether the veteran's disabilities 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

To some extent, the veteran appears to be raising an argument 
couched in equity in that he contends that the benefits to 
which he is entitled do not adequately compensate him for his 
disability.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An initial compensable disability rating for erectile 
dysfunction is denied.

A higher level of SMC due to loss of use of a creative organ 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


